Citation Nr: 1812453	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-31 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for service-connected erectile dysfunction associated with residuals, adenocarcinoma of the prostate gland. 


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1952 to January 1956 and February 1956 to November 1975.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In August 2017, the Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge who is rending the determination in this claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Throughout the initial rating period, erectile dysfunction has not been productive of a physical deformity of the penis.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for erectile dysfunction have not been met during the appeal period. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, DC 7522 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim"). This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim. 38 U.S.C. § 5103A(b), (c), & (d).

The Veteran underwent a VA examination for his service-connected erectile dysfunction increased rating claim in July 2016. The Veteran and his wife raised the concern as to the weight of the VA examination at his Board hearing. Their concerns were that VA examiner was not as experienced or familiar as the Veteran's private physician and therefore the opinion from this examination should not be as probative to the claim. The Board finds that the Veteran's examination was adequate to evaluate the service-connected disability. The VA examiner reviewed the medical records, examined the Veteran, considered his complaints, provided a detailed report of his symptoms, and provided an opinion supported by rationale. This examination is deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The Board will therefore proceed with the adjudication of this appeal.
II. Increased Rating-Erectile Dysfunction

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2017). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2017). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2017). 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2017). 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran claims entitlement to an initial compensable disability rating for erectile dysfunction, which is currently rated as noncompensable, or 0 percent disabling, from January 1, 2014 under DC 7522, which contemplates deformity of the penis, with loss of erectile power. 38 C.F.R. § 4.115b; DC 7522 (2017). 

DC 7522 allows for a 20 percent rating when the evidence shows both loss of erectile power and a physical deformity of the penis. Id. Additionally, a note to DC 7522 indicates that entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350 (2017) should also be considered, see id.; however, the Board notes that the Veteran is already in receipt of a separate award of SMC due to loss of use of a creative organ as a result of his erectile dysfunction from January 1, 2014. Id. 

As noted above, although the rating schedule does not provide a zero percent evaluation for DC 7522, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31. 

Based upon the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a compensable disability rating for erectile dysfunction for the entire period on appeal. The reasons for this determination follow.

Turning to the evidence of record, the Veteran's June 2014 VA exam for his prostate indicated that he had developed erectile dysfunction as a result of his prostatectomy from 2009. At the examination, the Veteran's reported loss of erection and loss of ejaculation and that he is unable to tolerate the medication to aid with these issues. Based on this information the Veteran was granted service-connection for his erectile dysfunction secondary to his service connected prostate disability at a noncompensable rate. 

The Veteran submitted a notice of disagreement to the decision for the non-compensable rating in June 2015 along with a statement that said he had been experiencing erectile dysfunction since his surgery. The RO again reviewed the claim and issued a statement of the case (SOC) with the same conclusion that the Veteran did not meet the 20 percent standard under DC 7522 because there was no evidence of a deformity of his penis coupled with the erectile dysfunction. It is at this point that the Veteran indicated in his VA Form 9, Appeal to the Board, received in June 2016, that his penis has shrunken since his 2009 prostate procedure. 

The Veteran was provided a VA examination in July 2016 specifically for this issue. After a physical examination, the examiner found that the Veteran's anatomical appearance of the penis was normal, and that there was no deformity found. The examiner noted that the Veteran again reported that his penis was smaller since his 2009 procedure, but that there were no documents for comparison outside of a note from his treating physician discussed below. The examiner also opined that a lot of factors can affect penis size such as age and weight, but in regard to any deformities, the VA examiner noted that the Veteran had not had an orchiectomy; there was no resulting renal dysfunction or voiding dysfunction due to his erectile dysfunction. She stated that although the Veteran is not able to achieve an erection, as noted on his previous 2014 exam, there were no other specific pertinent findings, complications, conditions, signs or symptoms attributable to the Veteran's erectile dysfunction. 

The Board acknowledges that the Veteran's primary care physician for over 30 years submitted a supportive statement on behalf of the Veteran that stated that as he was his physician before and after the 2009 prostate procedure he can attest to the reduction in size of the Veteran's penis and attest to the lack of erectile power. The Board accepts the statement by the physician that the Veteran experienced a reduction in size after his prostate surgery. The issue is whether a reduction in size constitutes a deformity of the penis. The VA examiner explained that the anatomical appearance of the Veteran's penis did not show a deformity. She also explained that the penis tends to undergo an actual reduction in size with aging and cited an article to support that conclusion.  The Board finds that a reduction in size is not a deformity as contemplated by the regulation. As noted above, the Veteran is in receipt of special monthly compensation for loss of use of a creative organ, and, while he has a 0 percent rating, he is in receipt of a monthly monetary benefit for this disability (erectile dysfunction). Therefore, he is compensated for this disability.

The Board also acknowledges the Veteran's and his wife's statements as well as their testimony at his hearing and understands the frustration the Veteran is experiencing regarding this symptomology. The Board thanks the Veteran and his wife for attending the hearing to provide a clearer picture as to exactly what is being claimed. However, in this case the Board finds that the most probative evidence at hand weighs against the Veteran having a penile deformity. Therefore, a 20 percent rating is not warranted. 

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or the record, as required by Schafrath, supra. However, the Board has found no DC that provides a basis upon which to assign a compensable disability rating for the Veteran's erectile dysfunction for the period on appeal. 

Therefore, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable disability rating for erectile dysfunction, there is no reasonable doubt to be resolved, and the claim is denied. See 38 U.S.C. § 5107(a); 38 C.F.R. § 4.3; Gilbert, supra.


ORDER

Entitlement to an initial compensable rating for service-connected erectile dysfunction associated with residuals, adenocarcinoma of the prostate gland is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


